Exhibit 10.1

 

ASSIGNMENT, ASSUMPTION, AND NOVATION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION, AND NOVATION AGREEMENT (hereinafter, "Agreement")
is made and entered into this 24th day of August, 2006 (hereinafter, “Closing
Date”) by and among Steel Wheels Transport, LLC, a New Jersey limited liability
company (hereinafter, “Steel Wheels”) and Team G Loading, LLC, a New Jersey
limited liability company (hereinafter, “Team G”) (“Steel Wheels” and “Team G,”
hereinafter collectively referred to as “Assignors”), Hudson Logistics, Inc.
(hereinafter, “HLI”) and Hudson Logistics Loading, Inc. (hereinafter, “HLL”)
(“HLI” and “HLL”, hereinafter collectively referred to as “Assignees”), and New
York & Greenwood Lakes Railway, a New Jersey corporation (hereinafter, “NYGLR”).

RECITALS

 

WHEREAS, on June 14, 2006, Steel Wheels and Team G each filed voluntary
petitions for relief under Chapter 11 of the United States Bankruptcy Code, 11
USC §101, et seq, in the United States Bankruptcy Court for the District of New
Jersey, Case Nos. 06-15377-DHS and 06-15378-DHS, respectively (hereinafter,
collectively, the “Bankruptcy Proceedings”);

 

WHEREAS, on January 7, 2005, Steel Wheels and Team G entered into, respectively,
a Facility Capacity Agreement (hereinafter, “Capacity Agreement”) and a Railroad
Car Loading Agreement (hereinafter, “Loading Agreement”) (hereinafter, together,
“Contracts”) with NYGLR;

 

WHEREAS, Steel Wheels desires to assign to HLI, and HLI desires to assume from
Steel Wheels, the Capacity Agreement, and Team G desires to assign to HLL, and
HLL desires to assume from Team G, the Loading Agreement (hereinafter,
“Assignments/Assumptions”);

 

WHEREAS, Steel Wheels entered into the following equipment and rail car
financing arrangements:

 

Finance Company

Agreement

Date



Commerce Commercial Leasing

Lease Contract

9/16/05

Sterling National Bank

Lease Contract

10/25/06

Mariner’s Bank, successor in interest
    to Arista Leasing LLC

Lease Contract

 

1/3/06

Mariner’s Bank, successor in interest
    to Arista Leasing LLC

Lease Contract

 

3/6/06

Steelwheels, LLC

Railroad Car Lease (60)

 

Steelwheels, LLC

Railroad Car Lease (23)

 

 

(hereinafter, collectively, “Leases”);

 

 

1

 

--------------------------------------------------------------------------------

 

WHEREAS, HLI and/or HLL has agreed to assume or pay in full each of the Leases;

 

 

WHEREAS, NYGLR has agreed to allow the Assignments/Assumptions;

 

WHEREAS, on August 17, 2006 (hereinafter, “Order Date”, the Honorable Donald H.
Steckroth dismissed the Bankruptcy Proceedings by entering an Order Dismissing
Chapter 11 Cases and Granting Other Relief (hereinafter, “Order”);

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, the parties hereby agree as follows:

 

AGREEMENT

 

1.

Assignment, Assumption, and Novation.

 

1.1        On the Effective Date, Steel Wheels hereby assigns, transfers and
conveys to HLI all of Steel Wheel’s rights, title, and interest in, to and under
the Capacity Agreement and Team G hereby assigns, transfers and conveys to HLL
all of Team G’s rights, title, and interest in the Loading Agreement. The
“Effective Date” shall be the date the Order becomes binding, final and
non-appealable by all parties to the Bankruptcy Proceedings pursuant to Fed. R.
Bankr. Pro. 9006(a), which estimated to be August 28, 2006. Notwithstanding
anything to the contrary in this Agreement, if the Order does not become
binding, final and non-appealable by September 30, 2006, all obligations of the
Assignees hereunder shall cease, the Proceeds (hereinafter defined) shall be
returned to Assignees, and this Agreement and any previous or contemporaneous
offers or agreements related to the subject matter of this Agreement shall be
null and void.

 

1.2        On the Effective Date, (i) HLI unconditionally assumes and shall
promptly, fully, completely and faithfully keep, fulfill, observe, perform and
discharge each and every covenant and obligation that may become performable
under the Capacity Agreement; and (ii) HLI shall be bound by all of the terms
and conditions of the Capacity Agreement.

 

1.3        On the Effective Date, (i) NYGLR recognizes HLI as Steel Wheel’s
successor-in-interest in and to the Capacity Agreement; (ii) HLI by this
Agreement becomes entitled to all right, title and interest of Steel Wheels in
and to the Capacity Agreement as if HLI were an original party to the Capacity
Agreement; (iii) NYGLR shall be bound by the terms of the Capacity Agreement in
every way as if HLI were named in the Capacity Agreement in place of Steel
Wheels as a party thereto.

 

1.4          On the Effective Date, (i) HLL unconditionally assumes and shall
promptly, fully, completely and faithfully keep, fulfill, observe, perform and
discharge each and every covenant and obligation that may become performable
under the Loading Agreement; and (ii) HLL shall be bound by all of the terms and
conditions of the Loading Agreement.

 

 

2

 

--------------------------------------------------------------------------------

 

1.5        On the Effective Date, (i) NYGLR recognizes HLL as Team G’s
successor-in-interest in and to the Loading Agreement; (ii) HLL by this
Agreement becomes entitled to all right, title and interest of Team G in and to
the Loading Agreement as if HLL were an original party to the Loading Agreement;
(iii) NYGLR shall be bound by the terms of the Loading Agreement in every way as
if HLL were named in the Loading Agreement in place of Team G as a party
thereto.

 

1.6        On the Effective Date, HLI and/or HLL shall either unconditionally
assume or pay in full the Leases.

 

1.6.1      In the event that HLI and/or HLL are permitted to assume the Leases
by the individual lessors; (i) Steel Wheels hereby agrees to the assignment,
transfer, and conveyance to HLI and/or HLL all of Steel Wheel's rights, title,
and interest in, to and under the Leases; (ii) HLI and/or HLL unconditionally
assumes and shall promptly, fully, completely and faithfully keep, fulfill,
observe, perform and discharge each and every covenant and obligation that may
become performable under the Leases; and (iii) HLI and/or HLL shall be bound by
all of the terms and conditions of the Leases.

 

1.6.2      In the event that HLI and/or HLL are not permitted to assume the
Leases or choose to pay the Leases in full, proof of the payment shall be
provided to counsel for the Assignors within ninety (90) days of the Effective
Date.

 

 

2.

Novation and Assignment Fees.

 

2.1        In accordance with the terms and conditions of the Escrow Agreement
attached hereto as EXHIBIT “A”, on the Closing Date, Assignees shall deposit
with its attorneys, Schenck, Price, Smith & King, LLC, (hereinafter, “Escrow
Agent”), the aggregate sum of $1,475,000.00 (hereinafter, “Proceeds”).

 

 

            2.2

          On the Effective Date, the Escrow Agent shall disburse the Proceeds as
follows:

 

2.2.1      $1,135,524.55 to be wired to the Steel Wheels Trust Account of
Assignors’ Attorney, James S. Weiss, Esquire; and

2.2.2      $225,000 to NYGLR (the “Assignment Fees”); and,

2.2.3      $114,475.45 to Assignees, on behalf of the Assignors, to compensate
Assignees for the unloading of the rail cars, disposing of waste at the business
premises, and compensaate NYGLR for past tonnage fees.

 

3.            NYGLR Consent. Pursuant to Paragraph 3 of the Order, Section 3 of
the Capacity Agreement, and Section 11 of the Loading Agreement, NYGLR consents
to the assignment of the Capacity Agreement to HLI and the Loading Agreement to
HLL. NYGLR acknowledges that Assignees shall have ninety (90) days from the
Effective Date to remedy any defaults under the Capacity Agreement and Loading
Agreement,

 

 

3

 

--------------------------------------------------------------------------------

 

except for the 1000 car minimum a year that the parties acknowledge cannot be
remedied prior to the calendar year end. In addition, to stop further damage and
claims by NYGLR against Steel Wheels and Team G, the parties agreed, as set
forth in the Order, that HLI and HLL was permitted to begin operating under the
Capacity Agreement and Loading Agreement, respectively, on the Closing Date.

 

4.

Representations and Warranties by Assignors.

 

4.1        Assignors are duly organized, validly existing and in good standing
under the laws of New Jersey except for matters described under the Proceedings.

 

4.2        Assignors have all necessary power and authority to execute and
deliver this Agreement and exhibits attached hereto, and to perform its
obligations hereunder and thereunder, and no other action on the part of
Assignors is required in connection therewith. This Agreement has been duly
executed and delivered by the Assignors and constitutes the legal, valid, and
binding obligation of the Assignors, enforceable against it in accordance with
its terms, and has been approved by the managers of the Assignors and by all of
the members of the Assignors, which are the only approvals except for those of
NYGLR and the U.S. Bankruptcy Court of the District of New Jersey, required for
the consummation of the assignment by the Assignors. Upon the execution and
delivery by the Assignors of the Agreement and exhibits attached hereto, the
Agreement will constitute the legal, valid, and binding obligations of the
Assignors, enforceable against them in accordance with their respective terms.

 

4.3        Steel Wheels owns all right, title and interest to the Capacity
Agreement and Team G owns all right, title and interest to the Loading
Agreement. No authorization, approval, notice, license or consent, and no
registration or filing with, any governmental or regulatory official, body or
authority is required in connection with the execution, delivery and performance
of this Agreement or the exhibits attached hereto by the Assignors other than
the consent of NYGLR and the satisfaction by Assignors of any of their
obligations with respect to the Proceedings and the dismissal thereof.

 

5.

Releases.

 

5.1        Assignors and their members forever and irrevocably release and
discharge Chartwell International, Inc. (hereinafter, “Chartwell”), Assignees,
NYGLR and any and all of their Affiliates (collectively, the “Released
Parties”), from any and all claims that they may have against the Released
Parties, including claims of which they are unaware. Assignors acknowledge that
this release is to be given a broad interpretation in the law and shall run to
the benefit of the Released Parties. Assignors and their members further
covenant and agree not to sue any of the Released Parties for any claims arising
prior to the Closing Date.

 

5.2        Released Parties forever and irrevocably release and discharge
Assignors and their members, from any and all claims that they may have against
the Assignors and their members, including claims of which they are unaware.
Released Parties

 

 

4

 

--------------------------------------------------------------------------------

 

acknowledge that this release is to be given a broad interpretation in the law
and shall run to the benefit of the Assignors and their members. Released
Parties further covenant and agree not to sue any of the Assignors and their
members for any claims arising prior to the Closing Date. However, pursuant to
paragraph 2.a. of the Order, it is acknowledged that NYGLR does not release the
Assignors and their members from claims arising from the disposition of
insurance proceeds from a fire on or about April 4 or 5, 2006 at the Assignors’
facility in Passaic, New Jersey.

 

5.3          For the purposes of this Release, “Affiliate” shall mean as to any
person or entity, any other person or entity directly or indirectly controlling
or controlled by or under direct or indirect common control with such specified
person or entity and any director, officer, trustee, member, shareholder,
manager, partner, employee, attorney, agent, legal and personal representative,
consultant, subsidiary, parent entity, sister entity, successor, predecessor,
executor, administrator, insurer and assign thereof.

 

6.

Indemnification.

 

6.1        Assignors shall indemnify and hold Assignees, Chartwell, and NYGLR
harmless from any and all claims, demands, causes of action, losses, costs
(including, without limitation, court costs and attorneys' fees), liabilities or
damages of any kind or nature whatsoever that Assignees, Chartwell, and/or NYGLR
may sustain by reason of Assignors’ breach or non-fulfillment (whether by action
or inaction), at any time, of any representation, covenant or obligation under
this Agreement.

 

6.2        Assignees shall indemnify and hold Assignors, their members, and
NYGLR harmless from any and all claims, demands, causes of action, losses, costs
(including, without limitation, court costs and attorneys' fees), liabilities or
damages of any kind or nature whatsoever that Assignors, their members, and/or
NYGLR may sustain by reason of Assignees’ breach or non-fulfillment (whether by
action or inaction), at any time, of any representation, covenant or obligation
under this Agreement.

 

6.3        NYGLR shall indemnify and hold Assignors, their members, Assignees,
and Chartwell harmless from any and all claims, demands, causes of action,
losses, costs (including, without limitation, court costs and attorneys' fees),
liabilities or damages of any kind or nature whatsoever that Assignors, their
members, Assignees, and/or Chartwell may sustain by reason of NYGLR’s breach or
non-fulfillment (whether by action or inaction), at any time, of any
representation, covenant or obligation under this Agreement.

 

7.            Confidentiality. The parties hereto agree to keep this Agreement
and the information contained herein strictly confidential except as required to
be disclosed by federal or state securities laws or a United States Bankruptcy
Court. Any breach of the restrictions set forth in this Section may cause
irreparable harm to the nonbreaching party. Any such breach will entitle the
nonbreaching party to injunctive relief in addition to all legal remedies.

 

 

5

 

--------------------------------------------------------------------------------

 

8.            Miscellaneous. This Agreement shall be interpreted and enforced
under the laws of the State of New Jersey, without regard to its conflict of law
principles. For all disputes arising out of this Agreement, the parties consent
to the jurisdiction and venue of the courts located in the state of New Jersey.
This Agreement shall be construed without regard to the party or parties
responsible for its preparation and shall be deemed to have been prepared
jointly by the parties. All headings in this Agreement are included solely for
convenient reference, and shall not affect its interpretation. If any provision
of this Agreement is determined by a court to be unenforceable as drafted, that
provision shall be construed in a manner designed to effectuate its purpose to
the greatest extent possible under applicable law, and the enforceability of
other provisions shall not be affected. This Agreement supersedes any prior and
contemporaneous agreements whether oral or written between the parties
concerning its subject matter. The waiver of one breach or default or any delay
in exercising any rights will not constitute a waiver of any subsequent breach
or default. No term of this Agreement shall be considered waived and no breach
excused by either party unless made in writing. No consent, waiver, or excuse by
either party, express or implied, unless in writing, shall constitute a
subsequent consent, waiver or excuse.

 

(Signature Pages Immediately Follow)

 

 

6

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

 

ASSIGNORS:

 

ASSIGNEES:

STEEL WHEELS TRANSPORT, LLC

By: /s/ Israel I. Tyberg

Israel I. Tyberg, Member

HUDSON LOGISTICS, INC.

By: /s/ Imre Eszenyi

Imre Eszenyi, President

 

STEEL WHEELS TRANSPORT, LLC

By: /s/ Moshe Y. Tyberg

Moshe Y. Tyberg, Member

HUDSON LOGISTICS LOADING, INC.

By: /s/ Imre Eszenyi

Imre Eszenyi, President

 

TEAM G LOADING, LLC

By: /s/ Israel I. Tyberg

Israel I. Tyberg, Member

NEW YORK & GREENWOOD LAKES RAILWAY

By:/s/ James R. Wilson

James R. Wilson, President

 

TEAM G LOADING, LLC

By: /s/ Moshe Y. Tyberg

Moshe Y. Tyberg, Member

 

JAMES R. WILSON

By:/s/ James R. Wilson

James R. Wilson, Individually

ISRAEL I. TYBERG

By: /s/ Israel I. Tyberg

Israel I. Tyberg, Individually

 

 

MOSHE Y. TYBERG

By: /s/ Moshe Y. Tyberg

Moshe Y. Tyberg, Individually

 

 

 

 

 